Title: To George Washington from John Adams, 22 June 1798
From: Adams, John
To: Washington, George



Dear Sir
Philadelphia June 22d 1798

I have this morning received, with great Pleasure, the Letter you did me the Honor to write me, on the Seventeenth of this month. Although a Visit to the City of Washington would give me great Pleasure, and chiefly for the opportunity it would afford me of paying my Respects at Mount Vernon; yet I cannot but consider the execution of the Plan, as very uncertain. I thank you, Sir, for your obliging Invitation: and shall certainly wish to Spend as much time as possible, under the refreshing Shade of your Vine.
The approbatory Addresses, are very prescious to me, as they discover more union among the States and more unanimity among the People than was expected. My Administration, will not certainly

be easy to myself. It will be happy, however if it is honourable. The prosperity of it to the Country will depend upon Heaven, and very little on any thing in my Power. I have no qualifications for the martial part of it, which is like to be the most essential. If the Constitution and your Convenience would admit of my Changing Places with you, or of my taking my old station as your Lieutenant civil, I should have no doubts of the Ultimate Prosperity and Glory of the Country.
In forming an Army, whenever I must come to that Extremity, I am at an immense Loss whether to call out all the old Generals, or to appoint a young sett. If the French come here We must learn to march with a quick step, and to Attack, for in that Way only they are said to be vulnerable. I must tap you, Sometimes for Advice. We must have your Name, if you, in any case will permit Us to Use it. There will be more efficacy in it, than in many an Army.
Mrs Adams and Miss Smith, join with me in presenting our best respects to yourself, Mrs Washington and Miss Custis. With the highest esteem and Respect I have the Honor to be, Sir, your most obedient and most humble servant

John Adams

